Per Curiam.
Some of the appellants pleaded usury, insisting not only on a forfeiture of the interest but on the recovery of twice the amount of interest paid. O. S., 2306. The plaintiffs pleaded the statute of limitations. O. S., 442. The evidence is conflicting and the instructions given the jury, to which the appellants excepted, do not clearly explain the law applicable to the evidence in its relation to the counterclaim referred to in the fifth issue, as required by G. S., 564. For this reason the appellants are entitled to a new trial. See Trust Co. v. Redwine, 204 N. C., 125.
New trial.